Case 6:20-cv-00473-ADA Document 42-20 Filed 11/04/20 Page 1 of 3




        EXHIBIT 18
11/4/2020                                                           Case 6:20-cv-00473-ADA Document
                                                                                                Austin42-20     Filed 11/04/20 Page 2 of 3
                                                                                                       - Google Careers




                                                                                                       Each one of our locations has its own flavor of Googleyness, featuring unique architecture
                                                          Austin                                       and design, office traditions, and of course, snacks. But no matter which office you step
                                                                                                       into, you’ll find Googlers building products that help create opportunities for everyone,
                                                                                                       whether down the street or across the globe. Every day these teams bring their insight,
                                                          92 jobs available                            imagination, and a healthy disregard for the impossible. We’re looking for future Googlers to
                                                                                                       build with us. Check out our open roles and apply today.
                                                             View all jobs




                                                          Business Strategy               Design                                                Engineering & Technology
                                                          See 18 jobs                     See 2 jobs                                            See 65 jobs



                                                          Finance                         People                                                Sales, Service & Support
                                                          See 1 jobs                      See 6 jobs                                            See 27 jobs




               Careers            Teams       Locations     Students         Jobs                                                                                                                       My applications



        Finduses
   This site your next job at
                  cookies     Google.
                            from      Whattodo
                                 Google        you want
                                             deliver     to do? and analyze traffic.
                                                     its services                                                                                                                                      Saved
                                                                                                                                                                                                        Learnjobs
                                                                                                                                                                                                              more    Job OK
                                                                                                                                                                                                                          alerts



https://careers.google.com/locations/austin/                                                                                                                                                                                       1/2
11/4/2020                                                          Case 6:20-cv-00473-ADA Document
                                                                                               Austin42-20     Filed 11/04/20 Page 3 of 3
                                                                                                      - Google Careers




                                                        What's it like to work at Google?                       Leading by example: Growing                      Meet the Googlers who are
                                                                                                                into management by helping                       enabling us to hire great people
                                                        Watch the video
                                                                                                                others grow                                      Read more

                                                                                                                Read more




                                                        Follow Life at Google on




                                                        More about us                           Related information             Equal Oppo unity
                                                        About us                                Investor relations              Google is proud to be an equal opportunity workplace and is an affirmative action
                                                                                                                                employer. We are committed to equal employment opportunity regardless of race, color,
                                                        Contact us                              Blog                            ancestry, religion, sex, national origin, sexual orientation, age, citizenship, marital status,
                                                                                                                                disability, gender identity or Veteran status. We also consider qualified applicants
                                                                                                                                regardless of criminal histories, consistent with legal requirements. See also Google's
                                                        Press                                                                   EEO Policy and EEO is the Law. If you have a disability or special need that requires
                                                                                                                                accommodation, please let us know by completing this form.




                                                                              Privacy   Terms                                                                                                                              Help




   This site uses cookies from Google to deliver its services and analyze traffic.                                                                                                                                                Learn more   OK


https://careers.google.com/locations/austin/                                                                                                                                                                                                        2/2
